UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4125


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS RICHARDSON, a/k/a Dank,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
District Judge. (5:11-cr-00121-FL-2)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus    Richardson,     who       pled    guilty      without        a   plea

agreement to one count of possession of a firearm by a felon, in

violation of 18 U.S.C.A. §§ 922(g)(1), 924 (West 2000 & Supp.

2012), appeals his seventy-four-month upward variant sentence.

Richardson argues on appeal that the district court erred when

it   imposed     his    sentence   because         he    asserts      that     his       prior

criminal      conduct    was   adequately         considered       in    his    criminal

history score, and that the district court abused its discretion

with regard to the extent of the variance from his Guidelines

range.    Finding no error, we affirm.

              We review any criminal sentence, “whether inside, just

outside,   or    significantly      outside        the    Guidelines         range,”       for

reasonableness,         “under     a        deferential         abuse-of-discretion

standard.”      United States v. King, 673 F.3d 274, 283 (4th Cir.),

cert. denied, ___ S. Ct. ____, 2012 WL 2154910 (2012); see Gall

v. United States, 552 U.S. 38, 51 (2007).                        When the district

court    imposes    a   departure      or       variant    sentence,      we    consider

“whether the sentencing court acted reasonably both with respect

to its decision to impose such a sentence and with respect to

the extent of the divergence from the sentencing range.”                             United

States   v.    Hernandez–Villanueva,            473     F.3d   118,     123    (4th       Cir.

2007).     The     district    court   “has       flexibility      in    fashioning         a

sentence outside of the Guidelines range,” and need only “‘set

                                            2
forth     enough    to     satisfy    the        appellate     court       that      it     has

considered the parties’ arguments and has a reasoned basis’” for

its decision.        United States v. Diosdado–Star, 630 F.3d 359, 364

(4th Cir.) (quoting Rita v. United States, 551 U.S. 338, 356

(2007))    (alteration       omitted),       cert.      denied,      131   S.       Ct.    2946

(2011).

              “The fact that the appellate court might reasonably

have    concluded     that    a    different       sentence       was   appropriate          is

insufficient to justify reversal of the district court.”                                  Gall,

552 U.S. at 51.            “This deference is due in part because the

sentencing judge is in a superior position to find facts and

judge their import and the judge sees and hears the evidence,

makes    credibility       determinations,          has    full    knowledge          of    the

facts and gains insights not conveyed by the record.”                               Diosdado–

Star, 630 F.3d at 366 (internal quotation marks, brackets and

citation omitted); see Rita, 551 U.S. at 357–58 (recognizing

that    the   district       court    also       “has     access     to,      and    greater

familiarity        with,     the   individual           case   and      the     individual

defendant before [the court] than the Commission or the appeals

court”).

              Because the district court identified its reasons for

the above-Guidelines sentence, which was based on the Sentencing

Guidelines, the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2012)

factors, and related to the particular facts of Richardson’s

                                             3
case, we conclude that Richardson’s sentence is reasonable.              See

King, 673 F.3d at 284 (concluding that upward variant sentence

was reasonable as it was adequately supported by reference to

the § 3553(a) factors that “the court determined required the

sentence ultimately imposed”); Diosdado–Star, 630 F.3d at 366–67

(holding that a more than six-year upward variant sentence was

substantively reasonable because district court expressly relied

on the § 3553(a) factors to support the variance).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4